ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Morrish Wallace Construction, Inc. d/b/a    )
 Ryba Marine Construction Co.               )     ASBCA No. 61627
                                            )
Under Contract No. W912P4-14-D-0007         )

APPEARANCE FOR THE APPELLANT:                     Mr. Zachary Morrish
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Kimberly A. Rowles, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Buffalo    I
                               ORDER OF DISMISSAL                                          II
        The Board docketed this appeal on May 15, 2018. By letter dated June 12, 2018,
after the government filed a motion to dismiss, appellant filed a request to voluntarily
dismiss this appeal without prejudice. The government does not object. Accordingly, this
appeal is dismissed from the Board's docket without prejudice. See TTF, L.L.C., ASBCA
No. 58494, 13 BCA ,J 35,343 at 173,464.

      Dated: July 9, 2018




                                                 clministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals
            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 61627, Appeal of Morrish Wallace
     Construction, Inc. d/b/a Ryba Marine Construction Co., rendered in conformance with the
     Board's Charter.

Il         Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                 2